UNITED STATES DISTRIEASECOLIRP FOR HES8-GHW Document 10 Filed 01/27/20 Page cL. Of dumber: 4:19-cv-11488
SOUTHERN DISTRICT OF NEW YORK Date Filed: 12-16-2019

Court Date:

Ricardo Velasquez

Plaintiff

vs
Two Big Boys, Inc. a New York corporation, d/b/a Posh Bar & Lounge, and John laonnou, an individual

Defendant

STATE OF NEW YORK, COUNTY OF NASSAU. SS-.: _ AFFIDAVIT OF SERVICE

Marwan Elgizawy . being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18
years and resides in the State of New York.

That on 1/14/2020, at 3:41 PM at 405 West 51st Street, New York, NY 10019, Deponent served the within Summons ina
Civil Action and Complaint,with the index number and the filing date of the action were endorsed upon the face of the
papers so served herein. On: John loannou, Defendant therein named, ( hereinafter referred to as "subject').

By delivering a true copy of each to said subject personally; Deponent knew the person so served to be the person described
in as said subject therein. A description of is as follows:

Sex: Male Color of skin: White Color of hair: Gray Age: 51-65
Height: 5ft4in-5ft8in Weight: 161-200 Lbs. Other:

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK State or of the United States as that term is
defined in either the State or in Federal statutes.

 

 

j Pe Process Server, Please Sign
NMTARY PUBLIC STATE OF New York Bee Marwan Elgizawy

 

No. 01R06055503, Qualified in Nassau County Lic# 2976592
Commission Expires February 26, 2023 : : :
ae = Job #: 1947965
Client’s File No.: 1948265

eo

ALEXANDER PooLe & Company, INC.
